

115 HR 5019 IH: Commonsense Legislation Ensuring Accountability by Reporting Access of Non-Cleared Employees to Secrets Act
U.S. House of Representatives
2018-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5019IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2018Mr. Ted Lieu of California (for himself, Mr. Nadler, Mr. Cummings, Mr. Thompson of Mississippi, Mr. Connolly, Mr. Gutiérrez, Mr. Johnson of Georgia, Ms. Norton, Ms. Barragán, Mrs. Lawrence, Mrs. Carolyn B. Maloney of New York, Mr. Payne, Mr. Cooper, Ms. Velázquez, Mr. Welch, Ms. Jayapal, Mr. Krishnamoorthi, Mr. Lynch, Mr. Cohen, Mr. Clay, Mr. DeSaulnier, Mr. Lowenthal, Mr. Beyer, Mrs. Watson Coleman, Mr. Raskin, Ms. Plaskett, Mr. Danny K. Davis of Illinois, Mr. Cicilline, and Mr. Gallego) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo amend title 5, United States Code, to require a quarterly report on security clearances for
			 individuals working in the White House or the Executive Office of the
			 President, and for other purposes.
	
 1.Short titleThis Act may be cited as the Commonsense Legislation Ensuring Accountability by Reporting Access of Non-Cleared Employees to Secrets Act or the CLEARANCES Act.
		2.Report on security clearances for individuals working in the White House and Executive Office of
			 the President
 (a)In generalSubpart I of part III of title 5, United States Code, is amended by adding after section 10106 the following:
				
					102Security Clearances
						
							Sec.
							10201. Report on individuals working in the White House and Executive Office of the President.
						10201.Report on individuals working in the White House and Executive Office of the President
 (a)In generalNot later than 3 months after the date of enactment of this section and every 3 months thereafter, the President shall submit a report to the appropriate congressional committees on security clearance information on any individual working in the White House or the Executive Office of the President, including—
 (1)the President’s staff or any other individual in the White House or Office whose function is to advise or assist the President; and
 (2)any individual who is detailed from the Government, a university, a think tank, or the private sector to the White House or the Office.
 (b)Report requirementsA report submitted under subsection (a) shall include the following: (1)The name and position of any individual working in the White House or the Office and who holds a security clearance.
 (2)With respect to any detailee, the entity or agency from which the individual was detailed from. (3)With respect to any clearance listed pursuant to paragraph (1)—
 (A)whether the clearance is temporary or permanent and level of the clearance; (B)the date the background investigation was initiated and the date of adjudication (if any); and
 (C)the date of any interim reports or notifications from the investigating agency. (4)The name and position of any individual working in the White House or the Office who was granted a security clearance by the President or other authorizing personnel despite an unfavorable recommendation from the White House Security Office or an agency, and the date the decision was made to grant the clearance.
 (5)The name and position of any individual not contained in any list above whom the President has provided access to classified information, the date the information was so provided, and the level of classification of the information.
 (6)The name and position of any individual working in the White House or Office— (A)whose security clearance has been revoked or suspended and the date of such revocation or suspension; or
 (B)who held an interim security clearance for a period longer than one year, and a justification from the White House Counsel as to why it is in the national security interest of the United States to keep the employee in the position without a permanent security clearance.
 (c)DefinitionsIn this section— (1)the term appropriate congressional committees means—
 (A)the Permanent Select Committee on Intelligence and the Committees on Oversight and Government Reform and the Judiciary of the House of Representatives; and
 (B)the Select Committee on Intelligence and the Committees on Homeland Security and Governmental Affairs and the Judiciary of the Senate; and
 (2)the term Office means the Executive Office of the President. . (b)Clerical amendmentThe table of chapters for such title is amended by adding after the item relating to chapter 101 the following:
				
					
						
							“102. Security Clearances 10201”.
			